Exhibit 10.1

RESTATEMENT AGREEMENT

THIS RESTATEMENT AGREEMENT (this “Amendment”) is entered into as of October 5,
2010, by and among WEST CORPORATION, a Delaware corporation (the “Borrower”),
the Guarantors party hereto, the Lenders party hereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, successor by merger to Wachovia Bank, National
Association, as Administrative Agent (in such capacity, the “Administrative
Agent”) and Collateral Agent (in such capacity, the “Collateral Agent”), and the
Required Lenders listed on the signature pages hereto and is made with reference
to that certain CREDIT AGREEMENT, dated as of October 24, 2006 (as amended
through the date hereof prior to giving effect to this Amendment, the “Existing
Credit Agreement”, and after giving effect to this Amendment, the “Amended and
Restated Credit Agreement”), by and among the Borrower, the Guarantors, the
Lenders party thereto from time to time and the Administrative Agent and the
Collateral Agent. Capitalized terms used herein without definition shall have
the same meanings herein as set forth in the Amended and Restated Credit
Agreement, provided that the terms “Term B-2 Lender”, “Term B-2 Loan”,
“Incremental B-3 Loan Lender”, “Incremental B-3 Loan” and “Required Lenders”
shall have the meaning set forth in the Existing Credit Agreement prior to
giving effect to this Amendment and the prepayment of Term Loans from the net
proceeds of the New Senior Notes (as defined below) substantially concurrently
herewith.

RECITALS

WHEREAS, the Loan Parties have requested that the Required Lenders agree to
amend certain provisions of the Existing Credit Agreement and the other matters
set forth herein, as provided for herein;

WHEREAS, subject to the conditions set forth herein, the Required Lenders have
agreed to such amendments relating to the Existing Credit Agreement and the
other matters set forth herein;

WHEREAS, each Term B-2 Lender who executes and delivers this Amendment as a
“Term B-5 Lender” has agreed to extend the maturity of all or a portion of such
Term B-2 Lender’s Term B-2 Loans and has agreed to such amendments relating to
the Existing Credit Agreement and the other matters set forth herein in
accordance with the terms and subject to the conditions set forth herein; and

WHEREAS, each Term B-2 Lender who executes and delivers this Amendment has
agreed, notwithstanding any provision in the Existing Credit Agreement to the
contrary, to the repayment of Incremental Term B-3 Loan Lenders’ Incremental
Term B-3 Loans prior to the repayment of the Term B-2 Lenders’ Term B-2 Loans
with the net proceeds of the New Senior Notes Offering; and

WHEREAS, each Revolving Credit Lender who executes and delivers this Amendment
as a “Extended Maturity Revolving Credit Lender” has agreed to extend the
maturity of all or a portion of such Revolving Credit Lender’s Revolving Credit
Commitments and has agreed to such amendments relating to the Existing Credit
Agreement and the other matters set forth herein in accordance with the terms
and subject to the conditions set forth herein.

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I.     AMENDMENT AND RESTATEMENT OF EXISTING CREDIT AGREEMENT

As of the Amendment Effective Date (as defined below), the Existing Credit
Agreement shall be amended and restated in the form of the Amended and Restated
Credit Agreement attached as Exhibit A to this Amendment.

SECTION II.     CONVERSION OF TERM B-2 LOANS INTO TERM B-5 LOANS

As of the Amendment Effective Date, each Term B-2 Lender (each, an “Electing
Term Lender”) that has executed and delivered to the Administrative Agent a
counterpart of this Amendment indicating that such Term B-2 Lender has elected
to become a Term B-5 Lender and holder of Term B-5 Loans (the “Term B-5 Loan
Notice”) in respect of all or such portion, as applicable, of such Term B-2
Lender’s Base Rate Loan (as defined under the Existing Credit Agreement) or
Eurocurrency Rate Loan (as defined under the Existing Credit Agreement) that
such Term B-2 Lender would like to extend and reclassify to a Term B-5 Base Rate
Loan or Term B-5 Eurocurrency Rate Loan, respectively (the “Proposed Term B-5
Loan Amount”); provided, however, that to the extent that the aggregate amount
of such Term B-5 Loan Commitments that are accepted by the Administrative Agent
and become effective on the Amendment Effective Date, exceeds $500,000,000 (the
“Extended Term Loan Cap”), such Term B-5 Loan Commitments held by Electing Term
Lenders shall be reduced by the amount of such excess on a pro rata basis. Each
such Term B-5 Lender agrees that such Term B-5 Loan Commitments (and related
Term B-5 Loans) are subject to the terms of the Amended and Restated Credit
Agreement. For the avoidance of doubt, the total aggregate amount of all Term
B-2 Loans that are converted into Term B-5 Loans that are accepted by the
Administrative Agent and become effective on the Amendment Effective Date, shall
not exceed the Extended Term Loan Cap.

SECTION III.     CONVERSION OF REVOLVING CREDIT COMMITMENTS INTO EXTENDED
MATURITY REVOLVING CREDIT COMMITMENTS

As of the Amendment Effective Date each Revolving Credit Lender (each, an
“Electing Revolving Credit Lender”) that has executed and delivered to the
Administrative Agent a counterpart of this Amendment indicating that such
Revolving Credit Lender has elected to become an Extended Maturity Revolving
Credit Lender and holder of Extended Maturity Revolving Credit Commitments (the
“Extended Maturity Revolving Credit Commitment Notice”) in respect of all or
such portion, as applicable, of such Revolving Credit Lender’s Revolving Credit
Commitments that such Revolving Credit Lender would like to extend and
reclassify to Extended Maturity Revolving Credit Commitments. Each such Extended
Maturity Revolving Credit Lender agrees that such Extended Maturity Revolving
Credit Commitments (and related Extended Maturity Revolving Credit Loans) are
subject to the terms of the Amended and Restated Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

SECTION IV.     CONSENT OF A MAJORITY OF TERM B-2 LENDERS

By executing and delivering this Amendment, Term B-2 Lenders holding a majority
in principal amount of Term B-2 Loans hereby authorize the Borrower to and agree
that the Borrower shall use the net proceeds from the New Senior Notes Offering
(as defined below) to prepay (a) first, all Incremental Term B-3 Loans, prior to
repayment of Term B-2 Loans and (b) second, after the prepayment of Incremental
Term B-3 Loans as set forth in the preceding clause (a), the Term B-2 Loans on a
pro rata basis (before giving effect to extensions of Term B-2 Loans to Term B-5
Loans).

SECTION V.     CONSENT OF REQUIRED LENDERS

By executing and delivering this Amendment, the Required Lenders hereby
authorize the amending and restating of the Existing Credit Agreement and the
effectiveness of the Amended and Restated Credit Agreement.

SECTION VI.     RECLASSIFICATION OF TERM B-5 LOANS AS TERM B-4 LOANS

By agreeing to extend Term B-2 Loans to Term B-5 Loans, the Lenders consent, to
the extent that the terms of the Term B-5 Loans are identical to the Term B-4
Loans, that the Term B-5 Loans may be designated and referred to as Term B-4
Loans and that this Amendment and the Amended and Restated Credit Agreement will
be modified to reflect such reclassification as Term B-4 Loans without any
further consent from the Lenders.

SECTION VII.     CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective only upon the satisfaction or waiver in
accordance with Section 10.01 of the Existing Credit Agreement of the following
conditions (the date of satisfaction or waiver of such conditions being referred
to herein as the “Amendment Effective Date”):

(a) The Administrative Agent shall have received a duly executed counterpart
signature page of this Amendment by the Borrower, each of the Borrower’s
subsidiaries listed on the signature pages hereto, the Required Lenders, Term
B-2 Lenders holding a majority in principal amount of Term B-2 Loans, the
Administrative Agent and the Collateral Agent.

(b) Each Term Lender executing this Amendment as a “Term B-5 Lender” shall have
received, if requested by it, one or more replacement Notes payable to the order
of such Term B-5 Lender duly executed by the Borrower in substantially the form
of Annex A hereto, evidencing such Term B-5 Lenders’ Term B-5 Loans, as
extended; provided that such Term B-5 Lender shall have returned to the Borrower
any Note held by it prior to the Amendment Effective Date.

(c) The Administrative Agent shall have received such opinions as may reasonably
be requested by it, including an opinion of Ropes & Gray LLP, New York counsel
to the Loan Parties, each dated as of the Amendment Effective Date and
reasonably satisfactory to the Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

(d) Each of the conditions set forth in Section 4.02 of the Amended and Restated
Credit Agreement shall be satisfied as of the Amendment Effective Date.

(e) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, certifying the conditions precedent set forth in
Sections 4.02(a) and (b) of the Amended and Restated Credit Agreement shall have
been satisfied on and as of the Amendment Effective Date.

(f) The Administrative Agent shall have received a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property;

(g) The Borrower shall have paid all reasonable fees and out-of-pocket expenses
(including the reasonable legal fees and expenses of Cahill Gordon & Reindel
LLP) incurred by the Administrative Agent, Wells Fargo Securities, LLC and
Deutsche Bank Securities Inc. in connection with the preparation, negotiation
and execution of this Amendment or otherwise required to be paid in connection
with this Amendment, to the extent invoiced at least one Business Day prior to
the date hereof.

(h) The Borrower shall have issued at least $500.0 million aggregate principal
amount of senior unsecured notes (the “New Senior Notes”) and used the net
proceeds thereof to prepay (a) first, all Incremental Term B-3 Loans, prior to
repayment of Term B-2 Loans and (b) second, after prepayment of Incremental Term
B-3 Loans as set forth in the preceding clause (a), the Term B-2 Loans on a pro
rata basis (before giving effect to extensions of Term B-2 Loans to Term B-5
Loans).

(i) After giving effect to (i) the prepayment of Term Loans from the net
proceeds of the New Senior Notes and (ii) the conversion of $500.0 million
principal amount of Term B-2 Loans into Term B-5 Loans as contemplated by the
Amended and Restated Credit Agreement, the combined principal amount of the Term
B-2 Loans and Incremental Term B-3 Loans outstanding would not be greater than
$500.0 million on a pro forma basis.

(j) The Administrative Agent shall have received from the Borrower any fees
required in connection with this Amendment in Dollars for the account of each
Lender (other than a Defaulting Lender) that has returned an executed signature
page to this Amendment to the Administrative Agent at or prior to 12:00 p.m.,
New York City time on September 24, 2010 (the “Consent Deadline” and each such
Lender, a “Consenting Lender”).

(k) Each prepayment of the Term B-2 Loans pursuant to Section VII(h)(b) shall be
allocated to the Borrower for purposes of Section 2.05(a)(i) of the Amended and
Restated Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

SECTION VIII.     REPRESENTATIONS AND WARRANTIES

Each Loan Party hereby represents and warrants that (i) it is legally authorized
to enter into and has duly executed and delivered this Amendment, (ii) no
Default or Event of Default has occurred and is continuing, and (iii) the
representations and warranties set forth in Article V (Representations and
Warranties) of the Amended and Restated Credit Agreement and in the Collateral
Documents and other Loan Documents, are true and correct in all material
respects on and as of Amendment Effective Date with the same effect as though
made on and as of the Closing Date (as defined in the Existing Credit
Agreement), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects as of such earlier date.

SECTION IX.     ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Amended and Restated Credit Agreement and this Amendment and consents to
the amendment and restatement of the Existing Credit Agreement and all other
agreements effected pursuant to this Amendment. Each Guarantor hereby confirms
that each Loan Document to which it is a party or otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Loan Documents the
payment and performance of all “Obligations” under each of the Loan Documents to
which it is a party (including all Obligations in respect of Term B-5 Loan
Commitments, Term B-5 Loans and Extended Maturity Revolving Credit Commitments).

Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment,
the establishment of the Term B-5 Loan Facility, the effectiveness of the Term
B-5 Loan Commitments, the establishment of the Extended Maturity Revolving
Credit Facility, the effectiveness of the Extended Maturity Revolving Credit
Commitments or any Credit Extensions made in respect thereof, including Term B-5
Loans and Extended Maturity Revolving Credit Loans.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Existing Credit Agreement or any other Loan Document to consent
to the amendments to the Existing Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Existing Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such Guarantor
to any future amendments to the Existing Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

SECTION X.     MISCELLANEOUS

(a) Post-Effective Provisions. Each Loan Party covenants that it shall deliver
to the Administrative Agent or Collateral Agent, as applicable:

(i) With respect to each Mortgage encumbering Mortgaged Property, an amendment
thereof (each a “Mortgage Amendment”) duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
each such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Collateral Agent;

(ii) With respect to each Mortgage Amendment, a copy of the existing mortgage
title insurance policy and an endorsement with respect thereto (collectively,
the “Mortgage Policy”) relating to the Mortgage encumbering such Mortgaged
Property assuring the Collateral Agent that the Mortgage, as amended by the
Mortgage Amendment, is a valid and enforceable first priority lien on such
Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties free and clear of all Liens except as expressly permitted by
Section 7.01 of the Amended and Restated Credit Agreement or by the Collateral
Agent, and such Mortgage Policy shall otherwise be in form and substance
reasonably satisfactory to the Collateral Agent;

(iii) With respect to each Mortgage Amendment, opinions of local counsel to the
Loan Parties, which opinions (a) shall be addressed to each Agent and each of
the Lenders, (b) shall cover the due authorization, execution, delivery and
enforceability of the Mortgage Amendment and such other matters incident to the
transactions contemplated herein as the Agents may reasonably request and
(c) shall be in form and substance reasonably satisfactory to the Agents;

(iv) With respect to each Mortgaged Property, such customary and reasonable
affidavits, certificates, information and instruments of indemnification as
shall be required to induce applicable title insurance company to issue the
Mortgage Policies contemplated in subparagraph (ii) of this Section X(a);

(v) Evidence reasonably acceptable to the Collateral Agent of payment by the
appropriate Loan Party or Subsidiary thereof of all applicable title insurance
premiums, search and examination charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the
Mortgage Amendments and issuance of the Mortgage Policies referred to in
subparagraph (ii) of this Section X(a).

The applicable Loan Parties shall deliver or cause to be delivered each of the
documents and instruments required pursuant to this Section X within sixty
(60) days after the Amendment Effective Date, unless extended by the
Administrative Agent in its reasonable discretion.

(b) Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the successors and permitted assigns of the Administrative Agent,
the Lenders, the Secured Parties and the Borrower.

 

-6-



--------------------------------------------------------------------------------

(c) Limitation. Each party hereto hereby agrees that this Amendment is not
inconsistent with the terms of the Amended and Restated Credit Agreement.

(d) Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.

(e) Headings. The paragraph headings used in this Amendment are for convenience
only and shall not affect the interpretation of any of the provisions hereof.

(f) Interpretation. This Amendment is a Loan Document for the purposes of the
Amended and Restated Credit Agreement.

(g) APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Remainder of this page intentionally left blank.]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

WEST CORPORATION, as Borrower By:  

/s/ Paul M. Mendlik

  Name: Paul M. Mendlik   Title: Chief Financial Officer and Treasurer

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

COSMOSIS CORPORATION INTERCALL, INC.

INTRADO COMMUNICATIONS INC.

INTRADO COMMUNICATIONS OF

VIRGINIA INC.

INTRADO INC.

INTRADO INFORMATION SYSTEMS

HOLDINGS, INC.

INTRADO COMMAND SYSTEMS, INC.

GEO911, INC.

POSITRON PUBLIC SAFETY SYSTEMS CORP.

MASYS CORPORATION

NORTHERN

CONTACT, INC.

STREAM57 CORPORATION

TELEVOX SOFTWARE, INCORPORATED

TUVOX INCORPORATED

WEST ASSET MANAGEMENT, INC.

WEST DIRECT II, INC.

WEST INTERACTIVE CORPORATION

WEST INTERNATIONAL CORPORATION

WEST NOTIFICATIONS GROUP, INC.

WEST RECEIVABLE SERVICES, INC.,

as Guarantors

 

By:  

/s/ Paul M. Mendlik

  Name: Paul M. Mendlik   Title: Treasurer

 

ASSET DIRECT MORTGAGE, LLC, as a Guarantor By:  

/s/ Paul M. Mendlik

  Name: Paul M. Mendlik   Title: Manager

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

BUYDEBTCO, LLC

THE DEBT DEPOT, LLC

WEST ASSET PURCHASING, LLC

WORLDWIDE ASSET PURCHASING, LLC,

as Guarantors By:   West Receivable Services, Inc., its Sole Member By:  

/s/ Paul M. Mendlik

  Name: Paul M. Mendlik   Title: Chief Financial Officer and Treasurer INTERCALL
TELECOM VENTURES, LLC, as a Guarantor By:   InterCall, Inc., its Sole Member By:
 

/s/ Paul M. Mendlik

  Name: Paul M. Mendlik   Title: Chief Financial Officer and Treasurer

INTRADO INTERNATIONAL, LLC,

as a Guarantor

By:   Intrado Inc., its Sole Member By:  

/s/ Paul M. Mendlik

  Name: Paul M. Mendlik   Title: Chief Financial Officer and Treasurer

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

STARGATE MANAGEMENT LLC, as a Guarantor By:   Cosmosis Corporation, its Sole
Member By:  

/s/ Paul M. Mendlik

  Name: Paul M. Mendlik   Title: Chief Financial Officer and Treasurer WEST
DIRECT, LLC, as a Guarantor By:   West Direct II, Inc., its Sole Member By:  

/s/ Paul M. Mendlik

  Name: Paul M. Mendlik   Title: Chief Financial Officer and Treasurer WEST AT
HOME, LLC

WEST BUSINESS SERVICES, LLC

WEST CUSTOMER MANAGEMENT GROUP, LLC

WEST FACILITIES, LLC

WEST UC SOLUTIONS, LLC,

as Guarantors

By:   West Corporation, its Sole Member By:  

/s/ Paul M. Mendlik

  Name: Paul M. Mendlik   Title: Manager

[Signature Page to Restatement Agreement]



--------------------------------------------------------------------------------

By executing this signature page:

(i) as an existing Term Lender that is an Extending Lender (any such Lender, an
“Extending Term Lender”), the undersigned institution agrees (A) to the terms of
the Amendment (including Section IV, in the case of any Extended Term Lender
that is a Term B-2 Lender prior to giving effect to this Amendment) and (B) on
the terms and subject to the conditions set forth in the Amendment and the
Amended and Restated Credit Agreement as amended by the Amendment, to extend and
reclassify its Term B-2 Loans into Term B-5 Loans in the amounts reflected,

(ii) as a Revolving Credit Lender that is an Extending Lender (any such Lender,
an “Extending Revolving Credit Lender”), the undersigned institution agrees
(A) to the terms of the Amendment and (B) on the terms and subject to the
conditions set forth in the Amendment and the Amended and Restated Credit
Agreement as amended by the Amendment, to extend and reclassify its Revolving
Credit Commitments into Extended Maturity Revolving Credit Commitments in the
amounts reflected, and

(iii) as an existing (A) Term Lender that is not an Extending Lender (any such
Lender, a “Non-Extending Term Lender”), the undersigned institution agrees to
the terms of the Amendment (including Section IV, in the case of any
Non-Extending Term Lender that is a Term B-2 Lender) and the Amended and
Restated Credit Agreement as amended by the Amendment, but not to extend and
reclassify its Term B-2 Loans into Term B-5 Loans or (B) Revolving Credit Lender
that is not an Extending Lender (any such Lender, a “Non-Extending Revolving
Credit Lender”), the undersigned institution agrees to the terms of the
Amendment and the Amended and Restated Credit Agreement as amended by the
Amendment, but not to extend and reclassify its Revolving Credit Commitments
into Extended Maturity Revolving Credit Commitments.



--------------------------------------------------------------------------------

Name of

Lender:                                                                 
                                         
                                         
                                                   

 

        Executing as an Extending Term Lender:                by                
  

 

                Name:                 Title:                For any Institution
requiring a second signature line:                by                   

 

                Name:                 Title:                           

    Tranche         Loans              

Credit Agreement

Reference

   CUSIP         Existing Amount    Extended Amount          Term B-2 Loans   
95235LAF7                                                          
                                                                

    Executing as an Extending Revolving Credit Lender:                by      
            

 

                Name:                 Title:                For any Institution
requiring a second signature line:                by                   

 

                Name:                 Title:                           

              Commitments              

Credit Agreement

Reference

   CUSIP       Existing Amount    Extended Amount         

Revolving Credit

Commitments

                                                                      
                                                                



--------------------------------------------------------------------------------

Executing as a Non-Extending Term Lender:         Executing as a Non-Extending
Revolving Credit Lender:     by                   by             

 

             

 

          Name:               Name:           Title:               Title:       
    For any Institution requiring a second signature line:         For any
Institution requiring a second signature line:     by                   by      
      

 

             

 

          Name:               Name:           Title:               Title:       
                             



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as Administrative Agent and Collateral Agent By:  

/s/ Mark B. Felker

  Name: Mark B. Felker   Title: Managing Director



--------------------------------------------------------------------------------

ANNEX A

FORM OF TERM B-5 NOTE

LENDER: [—]

PRINCIPAL AMOUNT: $[—]

New York, New York

[            ], 20[    ]

FOR VALUE RECEIVED, each of the undersigned, WEST CORPORATION, a Delaware
corporation (the “Borrower”), and the Subsidiary Borrowers listed on the
signature pages hereto (the “Subsidiary Borrowers”), hereby promises, jointly
and severally, to pay to the Lender set forth above (the “Lender”) or its
registered assigns, in lawful money of the United States of America in
immediately available funds at the Administrative Agent’s Office (such term, and
each other capitalized term used but not defined herein, having the meaning
assigned to it in the Amended and Restated Credit Agreement dated as of
October 5, 2010 (as the same may be further amended, supplemented or otherwise
modified from time to time, the “Amended and Restated Credit Agreement”), among
the Borrower, each Lender from time to time party thereto, Wells Fargo Bank,
National Association, as Administrative Agent and Swing Line Lender, Deutsche
Bank Securities Inc. as Syndication Agent, and Wells Fargo Bank, National
Association and General Electric Capital Corporation, as Co-Documentation
Agents) (i) on the dates set forth in the Amended and Restated Credit Agreement,
the principal amounts set forth in the Amended and Restated Credit Agreement
with respect to Term B-5 Loans made by the Lender to the Borrower and the
Subsidiary Borrowers pursuant to the Amended and Restated Credit Agreement
(which shall be allocated among them ratably in accordance with the Designated
Amounts (as defined in the Amended and Restated Credit Agreement)) and (ii) on
each Interest Payment Date, interest at the rate or rates per annum as provided
in the Amended and Restated Credit Agreement on the unpaid principal amount of
all Term B-5 Loans made by the Lender to the Borrower and the Subsidiary
Borrowers pursuant to the Amended and Restated Credit Agreement.

Each of the Borrower and the Subsidiary Borrowers promises, jointly and
severally, to pay interest, on demand, on any overdue principal and, to the
extent permitted by law, overdue interest from their due dates at the rate or
rates provided in the Amended and Restated Credit Agreement.

Each of the Borrower and the Subsidiary Borrowers hereby waives diligence,
presentment, demand, protest and notice of any kind whatsoever. The nonexercise
by the holder hereof of any of its rights hereunder in any particular instance
shall not constitute a waiver thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
and the Subsidiary Borrowers under this note.



--------------------------------------------------------------------------------

This note is one of the Term B-5 Notes referred to in the Amended and Restated
Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Amended and
Restated Credit Agreement, all upon the terms and conditions therein specified.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

-2-



--------------------------------------------------------------------------------

WEST CORPORATION By:  

 

  Name:   Title: WEST NOTIFICATIONS GROUP, INC. By:  

 

  Name:   Title: INTERCALL, INC. By:  

 

  Name:   Title: INTRADO INC. By:  

 

  Name:   Title: TELEVOX SOFTWARE, INCORPORATED By:  

 

  Name:   Title:

 

-3-



--------------------------------------------------------------------------------

WEST INTERACTIVE CORPORATION By:  

 

  Name:   Title: WEST CUSTOMER MANAGEMENT GROUP, LLC By:  

 

  Name:   Title:

 

-4-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date   Amount of Loan   Maturity Date  

Payments of

Principal/Interest

 

Principal

Balance of Note

 

Name of

Person Making

the Notation

                             

                   

            

                   

                    

                   

                        

                   



--------------------------------------------------------------------------------

EXHIBIT A

[Amended and Restated Credit Agreement]

[SEE ATTACHED]